Citation Nr: 0029704	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO.  

The Board notes that 38 U.S.C. § 5107, was amended, effective 
on October 30. 2000, to eliminate the well-grounded claim 
requirement.  It was amended to provide that the Secretary 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  See Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).  



REMAND

The veteran is seeking compensation benefits based on service 
connection for PTSD.  

A May 1997 VA outpatient record shows a provisional diagnosis 
of PTSD.  The veteran has submitted a detailed statement of 
the contended stressors, including that he saw one friend 
killed and one friend wounded during combat.  

The record contains his service personnel record which shows 
that he was in combat in the Republic of Vietnam.  
Additionally, unit diaries provided by the Department of the 
Navy corroborate the names of the each of the men identified 
by the veteran in his stressor statement.  

A review of the record shows that the veteran failed to 
report for VA examinations scheduled in July 1998.  In August 
1998, the veteran advised the RO that he was unable to report 
for an examination because he was incarcerated.  

The RO must attempt to schedule the veteran for an 
examination to ensure that he has been afforded full due 
process of law.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) has 
held that the VA is required to tailor its assistance to meet 
the peculiar circumstances of confinement as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

While VA does not have the authority under 38 U.S.C. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See, Bolton v. Brown, 8 Vet. App. 
185, 191 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for PTSD since service.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
any additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  

3.  The RO then should take appropriate 
steps in order to schedule the veteran 
for a psychiatric examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
RO should contact the correctional 
facility where the veteran is 
incarcerated so that every possible means 
of conducting the examination is 
explored.  The RO must document all 
efforts to conduct the examination.  All 
indicated testing should be performed.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should elicit from the veteran and record 
a full medical history in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran is suffering from 
PTSD.  If the examiner enters a diagnosis 
of PTSD, then the specific stressors to 
support that diagnosis should be 
identified for the record.  

4.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

